DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 

In the claims: 

In claim 5, the third line of the claim, the phrase “individual” has been replaced with the phrase --patient--.  [Note: this amendment provides consistency in claim language].
claim 5, the last line of the claim, the phrase “the antipsychotic medication” has been replaced with the phrase --the second-generation antipsychotic medication--.  [Note: this amendment provides unambiguous antecedent support for claimed subject matter].
In claim 11, the last line of the claim, the phrase “the individual” has been replaced with the phrase --the patient--.  [Note: this amendment provides unambiguous antecedent support for claimed subject matter].

 Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the use of particular scales to effect a particular treatment for a medical condition in a human patient.  The closest prior art is Williams et al. (of record; from IDS; 2012 Neuropsychopharmacology 37: 2285-2298; “Williams”).  However, Williams teaches a method for detecting a deficiency in serotonin 2A receptor activity in a mouse.  Williams does not teach the particular scales as now claimed, or using the particular scales to effect a particular treatment for a medical condition in a human patient as now claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618